Case 3:16-cv-00560-JPG-GCS Document 198 Filed 01/04/19 Page 1 of 2 Page ID #7698



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  DWAYNE WHITE, as Administrator of the           )
  ESTATE OF BRADLEY C. SCARPI,                    )
                                                  )
                 Plaintiff,                       )           Case No. 3:16-CV-00560
                                                  )
                 v.                               )
                                                  )           The Hon. J. Phil Gilbert
  ST. CLAIR COUNTY SHERIFF RICHARD                )           Magistrate Judge Donald Wilkerson
  WATSON, et al.,                                 )
                                                  )
                 Defendants.                      )

                                      NOTICE OF APPEAL

         Notice is hereby given that Plaintiff in the above-named case hereby appeals to the

  United States Court of Appeals for the Seventh Circuit from the final judgment entered in this

  action on the 7th day of December 2018.


                                                 /s/ Locke E. Bowman
                                               Roderick and Solange MacArthur Justice Center
                                               Northwestern Pritzker School of Law
                                               375 E. Chicago Ave.
                                               Chicago, IL 60611
                                               312 503 0844
                                               Attorney for Plaintiff


  Locke E. Bowman
  Sheila A. Bedi
  Vanessa del Valle
  Roderick and Solange MacArthur Justice Center
  Northwestern Pritzker School of Law
  375 E. Chicago Ave.
  Chicago, IL 50511
Case 3:16-cv-00560-JPG-GCS Document 198 Filed 01/04/19 Page 2 of 2 Page ID #7699



                                  CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that the foregoing document was served on

  all counsel of record in this case via the court’s CM/ECF system, which automatically caused

  copies to be electronically delivered to all counsel who have appeared in the case.



                                                  /s/ Locke E. Bowman
